Citation Nr: 1645098	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a gastroesophageal reflux disorder (GERD).

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for GERD.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1975 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2011 and October 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied the Veteran's service connection claim for a lumbar spine disorder.  The Veteran was notified of that decision and her appellate rights, but she did not appeal or submit new and material evidence within one year of the decision.

2.  The evidence received since the March 2002 rating decision relates to an unestablished fact and raised a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

3.  In a May 2009 rating decision, the RO denied entitlement to service connection for GERD.  The Veteran was informed of the decision and her appellate rights, but she did not appeal or submit new and material evidence within the one-year period thereafter.

4.  Additional evidence received since the May 2009 rating decision relates to unestablished facts and raised the reasonable possibility for substantiating the claim for entitlement to service connection for GERD.

5.  The Veteran's left ankle disorder, diagnosed as osteoarthritis, is related to her active service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied a claim of service connection for lumbar spine disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the March 2002 rating decision is new and material, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 
3.  The May 2009 rating decision, which denied a claim of service connection for GERD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

4.  The evidence received since the May 2009 rating decision is new and material, and the claim for service connection for GERD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  The criteria for entitlement to service connection a left ankle disorder, diagnosed as osteoarthritis, have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Law and Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

Lumbar Spine Disorder

A March 2002 rating decision previously denied entitlement to service connection for a back injury, finding that there was no permanent residual or chronic disability after the Veteran received in-service treatment for back problems.  The Veteran was notified of this decision and her appellate rights in a March 2002 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the March 2002 determination is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

The evidence that was associated with the record at the time of the March 2002 rating decision included the Veteran's statements, service treatment records (STRs), and VA treatment records dated from February 1999 to March 2000.  In a December 2000 statement, the Veteran reported that she was treated for a back injury during service and continued to have problems.  The Veteran's STRs reveal that she sought treatment for back pain at different points during service.  The Veteran first complained of a back ache during service in August 1975.  She was assessed to have pelvic inflammatory disease.  No relevant abnormalities were found in a subsequent April 1976 service examination.  The Veteran next complained of lumbar spine pain in May 1976 after slipping and falling on the ground.  The assessment was muscle spasm.  In July 1976, the Veteran reported suffering from back pains since that morning, but there was no recent injury.  

A subsequent November 1976 x-ray report for the Veteran's lumbar spine noted that she had hit her left lumbar area in the tub.  The x-ray was negative, and the assessment was low back pain with no pathology found.  In December 1976, the Veteran reported that her low back pain had been present since her November injury.  The assessment was low back strain.  In addition, a January 1978 chest x-ray report stated that mild dextroscoliosis was present.  However, no relevant abnormalities were noted in the January 1978 service examination.  The Veteran also denied having recurrent back pain in the corresponding Report of Medical History.  These results remained the same in the June 1978 Report of Medical History and separation examination.

The evidence received after the March 2002 rating decision includes the Veteran's statements, the August 2016 Board hearing transcript, VA treatment records dated from March 2004 to October 2012, records from Dr. B. dated from September 2006 to October 2008, and records from Baptist Princeton and Dr. A. dated from August 2002 to March 2010.  During the August 2016 Board hearing, the Veteran indicated that her back pain had been present since service.  See August 2016 Board Hearing Transcript (Tr.), page 15.  In addition, a February 2005 CT scan of the abdomen and pelvis conducted by Baptist Princeton reported that degenerative changes were present in the lower lumbar spine and sacroiliac joints.  This record indicates that the Veteran has a current lumbar spine disorder, a basis upon which her previous claim for service connection was denied.  This record also qualifies as new evidence, and the credibility of this medical determination is presumed for purposes of reopening the claim.  The Board also notes that this evidence, when considered with the Veteran's complaints of continuous low back pain since service, raises a reasonable possibility of a relationship between the Veteran's lumbar spine disorder and active service.  Thus, the Board finds that the claim is reopened.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of the claim.

GERD

The RO first denied entitlement to service connection for GERD in a May 2009 rating decision.  The RO noted that there was no evidence of a relationship between the Veteran's current GERD and active service.  The Veteran was provided with notice of this decision and her appellate rights in a May 2009 letter.  However, she did not submit a notice of disagreement.  There was also no new and material evidence received within one year of the issuance of the decision.  Consequently, the Mary 2009 determination is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

At the time of the May 2009 rating decision, the evidence of record included the Veteran's statements, STRs, VA treatment records dated from February 1999 to March 2009, and records from Dr. B. dated from September 2006 to November 2008.  The STRs show that the Veteran reported stomach burning without vomiting in August 1976.  She was assessed to have esophagitis and given Maalox.  This same month, the Veteran was seen for a burning in the upper abdomen.  Her chief complaint was noted to be epigastric pain and vomiting.  She was given Maalox, and the assessment was gastritis that was secondary to erythromycin.  No relevant problems were documented in the January 1978 service examination or the June 1978 separation examination.  The Veteran also denied having any problems in the January 1978 Report of Medical History.  However, she gave no response regarding the presence of frequent indigestion in the June 1978 Report of Medical History.  After service, the earliest available diagnosis of GERD was noted in a March 2006 VA treatment record.

The evidence that was associated with the record after the May 2009 rating decision includes the Veteran's statements, the August 2016 Board hearing transcript, records from Baptist Princeton dated from August 2002 to March 2010, and VA treatment records dated from March 2009 to October 2012.  In an April 2011 statement, the Veteran reported that her GERD started in the military when she was given Maalox.  In addition, the Veteran testified that she first received a diagnosis of GERD after service in 1978.  See Tr., page 4-5.  She also reported consistently using medication related to GERD since her discharge.  See Tr., page 6.

The Board finds that new and material evidence has been submitted.   The Veteran's report of the 1978 GERD diagnosis is new as this evidence was not previously of record.  In addition, this evidence is material as it indicates that an association may exist between the Veteran's current GERD and service.  The Veteran is competent to relay what a physician has told her.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, this evidence is presumed to be credible.  Justus, 3 Vet. App. at 513.  As new and material evidence has been submitted, the claim is reopened.

Left Ankle

The Veteran's service connection claim for a left ankle disorder was initially denied in an April 1997 rating decision as there was no evidence that the Veteran's current left ankle pain was related to an in-service left ankle sprain.  The Veteran was informed of the decision and her appellate rights in an April 1997 letter.  At the time of the April 1997 rating decision, the evidence of record included the Veteran's statements, her service treatment records (STRs), an October 1996 VA examination, and Jefferson County Department of Health treatment records dated from July 1982 to May 1984.  The Veteran's STRs reflect that she was assessed to have an ankle injury in June 1975 after suffering from symptoms of swelling related to excessive activity.  She continued to receive treatment for swelling and pain in July 1975 and January 1976.  In May 1978, it was noted that the Veteran re-sprained her ankle after walking in high heels.  The Veteran subsequently had physical profiles for a left ankle sprain in May 1978 and left ankle weakness in June 1978.  The October 1996 VA examiner also noted that the Veteran injured her left ankle during basic training, and continued to have symptoms of aches, pain, and frequent swelling.

Prior to the expiration of the appeal period for the April 1997 rating decision, the Veteran submitted an April 1997 statement reporting that her left ankle injury during basic training occurred as a result of stepping in a hole.  This evidence provides new and pertinent details concerning the Veteran's claimed in-service injury.  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, the Veteran is competent to report the observable details of her in-service injury.  See Layno v. Brown, 6 Vet. App. at 513.  This evidence is also presumed to be credible.  Justus, 3 Vet. at 513 (1992).  

As new and material evidence was received within one year of the April 1997 rating decision, the decision is not final with respect to the issue of entitlement to service connection for a left ankle disorder; and readjudication was to be accomplished without the requirement that new and material evidence be received to reopen the claim.  38 C.F.R. § 3.156(b).  Consequently, the Board has characterized the issue as entitlement to service connection for a left ankle disorder, without the requirement that new and material evidence be received to reopen the claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-67 (Fed. Cir. 2011).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As previously discussed, the Veteran's STRs show that she received treatment for a left ankle injury during service.  In addition, the record reflects that the Veteran has a current left ankle disorder.  During a February 2011 VA examination, the examiner diagnosed the Veteran with left ankle effusion.  In a June 2012 letter, M.W., a doctor of podiatric medicine, reported that a December 2010 x-ray of the left ankle revealed degenerative (arthritic) changes.  A July 2011 VA treatment record also stated that an x-ray showed osteoarthritis in the Veteran's ankle.  Thus, the Veteran has established the first two elements required for an award of service connection, a current disability and an injury in service.  In addition, M.W. provided an opinion on the question of nexus.  In the June 2012 letter, M.W. stated that the arthritic changes in the ankle could have as likely as not been caused by remote trauma suffered while serving in the military.  The Board finds that the Veteran's credible reports of continuing symptoms and the opinion of M.W. are probative evidence of service connection.  In addition, there is no contrary, negative opinion of record.

Based on the foregoing, the Board finds that the most probative evidence of record supports finding that the Veteran's currently diagnosed osteoarthritis of the left ankle is related to service.  The Veteran's claim of entitlement to service connection for a left ankle disorder, diagnosed as osteoarthritis, is therefore granted.  38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

The claim of entitlement to service connection for a lumbar spine disorder is reopened; the claim is granted to this extent only.

The claim of entitlement to service connection for GERD is reopened; the claim is granted to this extent only.

Entitlement to service connection for a left ankle disorder, diagnosed as osteoarthritis, is granted.


REMAND

The Veteran has not yet been afforded a VA examination in connection with her service connection claim for a lumbar spine disorder.  As discussed above, the Veteran sought treatment for back problems during service.  The May 2002 CT scan indicates that the Veteran has a current diagnosis for arthritis in the lumbar spine, and she reported experiencing continuous symptomatology since service.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board also finds that the Veteran should be provided with a VA examination related to her service connection claim for GERD.  The evidence shows that the Veteran has a current diagnosis of GERD and experienced gastroesophageal complaints during service.  In addition, the Veteran's report of a diagnosis soon after her discharge indicates that her GERD may be associated with service.  Based on this evidence, the Board finds that a VA examination is necessary to properly adjudicate the claim.  See McLendon, 20 Vet. App. at 81-82.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her lumbar spine disorder and GERD.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records from the Birmingham, Alabama VA Medical Center dated since October 2012.

2.  After completing the preceding development, provide the Veteran with a VA examination in connection with her service connection claim for a lumbar spine disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed lumbar spine disorders.  The examiner must then provide an opinion as to the following questions:

(a) For each disorder other than scoliosis, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.
(b) If scoliosis is found, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(c) If the scoliosis is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(d) If the scoliosis is determined to be a congenital or developmental disease or a disorder not of congenital/developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the scoliosis was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's active service.

Additionally, the examiner must address the following:  (1) the Veteran's report of continuity of low back symptoms since service; and (2) the statement from the October 2003 Dr. A. record that the Veteran had back pain secondary to a sprain after inadvertently spraining her back.

3.  After completing the preceding development, provide the Veteran with a VA examination in connection with her service connection claim for GERD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must clarify whether the Veteran has a current diagnosis of GERD.

If GERD is identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during service or is otherwise related to service.

Additionally, the examiner must address the following:  (1) The Veteran's August 2016 Board hearing testimony that she was first diagnosed with GERD following her discharge in 1978; and (2) the Veteran's August 2016 Board hearing testimony that she has been continuously taking medication related to GERD since service.

4.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


